DETAILED ACTION
Receipt of Arguments/Remarks filed on November 10 2022 is acknowledged. Claims 1-6, 8-9 and 11-12 were amended. Claims 1-13 are pending. Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9 2022. Claims 1-5 are directed to the elected invention.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of the amended Application Data Sheet (ADS) filed September 3 2022.  While the Application data sheet has corrected the typos in the originally filed ADS, Applicants must request a new filing receipt.  See MPEP 211.02(I) and 502(II).  

Withdrawn Objections/Rejections
	The amendments filed November 10 2022 have overcome the objections of claims 1-5.  The misspellings have been corrected.  
Based on the interpretation of the claims as amended (see 112(b) rejection below), the rejection of claims 1-2 under 35 U.S.C. 102(a)(1) over Drewitt (Princeton Consumer Research Global Product Testing, 2019).  Drewitt does not teach the instantly claimed concentrations.   The examiner notes however that if the amount limitations are removed, then Applicants argument that Drewitt is not prior art is not persuasive.  In order to invoke the 102(b)(1)(A) or 102(b)(1)(B) exception, a 130(a) or 130(b) declaration is required.  See MPEP 2153.01, 2154.02(a), 2153.02 and 2154.02(b).  

New, Modified and Maintained Rejections Necessitated by the Amendments 
Filed November 10 2022

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 as currently written are vague and indefinite.  Claims 1 and 2 recite a chemical followed by an amount in parentheses, for example, Zinc pyrithione (0.05-5.7% wt/wt).  Because the amount is in the parentheses it is unclear if that is a required limitation as the limitation is interpreted as a narrower limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Furthermore, claim 5 adds to the indefiniteness as claim 5 recites a formulation consisting of the recited components but does not include the amounts recited in claim 1.  Therefore, if the amounts recited in the parentheses are intended to be limitations, then they must also be recited in claim 5.  
Claims 3-4 are included in the rejection as they depend on a rejected base claim.
	In the interest of compact prosecution, the examiner will interpret the amounts recited in parentheses as a limitation.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (KR19990026954A)  in view of Neigut (US Patent No. 6048886), Abreo et al. (WO2016123223A1), EMA (2017) and De Rijk (WO2007099398A2).
Applicant Claims
	The instant application claims a formulation comprising the following ingredients zinc pyrithione, Climbazole, Melatonin, Dimethylsulfoxide, Hydroxypropyl-b-Cyclodextrin and water, and further comprising Sodium Chloride, Potassium Chloride, Calcium Chloride, Sodium Bicarbonate and imidazolidinyl urea.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kang et al. is directed to an anti-dandruff shampoo composition containing climbazole and zinc pyrithione.  Taught is an improved formulation which significantly reduces the content of zinc pyrithione and enhances anti-dandruff by using a small amount of climbazole which is another already recognized anti-dandruff agent (paragraph 0029).  Climbazole is present in an amount from 0.05 to 1.5% and zinc pyrithione is present in an amount of 0.05 to 2% (paragraph 0052).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Kang et al. teaches a shampoo comprising an overlapping amount of climbazole and zinc pyrithione, Kang et al. does not teach the other claimed ingredients.  However, these deficiencies are cured by Neigut, Abreo et al., EMA and De Rijk.
	Neigut is directed to compositions and delivery systems for the topical treatment of psoriasis and other conditions of the skin.  Melatonin is a natural hormone.  Melatonin exhibits strong antioxidant properties (column 3, lines 15-26).  Exemplified amounts of melatonin is 1%.  Example 12 shows treatment of patients with seborrheic dermatitis and dandruff with a 2% suspension of melatonin.  It is taught that scalp encrustations were no long present after application.  The dandruff was completely clear.  
	Abreo et al. is directed to healing topical compositions.  The composition can include compounds which possess antidandruff activity (paragraph 0139).  Other agents known to help in the formulation of cosmetics and/or drugs include hydroxypropyl beta-cyclodextrin (paragraph 0140).  Dermal penetrating enhancers include DMSO (paragraph 0118).  
	EMA is directed to cyclodextrins used as excipients.  Cyclodextrins are used for the improvement of water solubility and bioavailability of drugs (page 3). The cyclodextrins can be used to reduce or eliminate unpleasant smells or tastes (page 4). It is taught that the use of surfactants as a solubilizer sometimes meets with several drawbacks. Hydroxypropyl-beta-cyclodextrin (HP-B-CD) has a significant advantage over the surfactants with respect to solubilizing fragrance materials and retaining them at the skin surface.  In combination with an absorption-promoting agent, HP-B-CD can permeate the skin by 53%.  Concentrations up to 0.1% are considered safe (page 8).  
	De Rijk is directed to methods and composition for treatment of skin.  Skin conditions include dandruff (abstract, paragraph 0003, 0018).  Taught is including a benefit agent (paragraph 00175-00176).  Benefit agents taught include zinc pyrithione (paragraph 00209, 00210 and 0233).  The composition comprises traditional preservatives.  Preservatives include imidazolidinyl urea.  Preservatives are used in amounts ranging from about 0% to about 5% (paragraph 0347).  Taught is the inclusion of a carbonate as a build.  Carbonates include sodium bicarbonate.  This builder is a sequestrant which coordinates metal ions to prevent the metal ion from interfering with the action of other ingredients of the composition.  The carbonates are used in amounts from 0.01 to 4% (paragraph 0065, 0068).  The composition includes a salt.  When a mixture of two or more salts are used the salts are present in equal amounts.  Examples of salts include calcium chloride, potassium chloride and sodium chloride (paragraph 0076-0079, claim 49).  The composition comprises at least 0.0001% wt of one or more salts (paragraph 00126).  It is taught that were necessary, the compositions further include water sufficient to provide the remaining weight of the composition (paragraph 00348).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang et al., Neigut, Abreo et al., EMA and De Rijk and utilize a combination of zinc pyrithione and climbazole.  One skilled in the art would have been motivated to utilize this combination in order to treat dandruff as taught by Kang et al. Since the antidandruff effect is improved by the combination as taught by Kang et al., there is a reasonable expectation of success.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang et al., Neigut, Abreo et al., EMA and De Rijk and utilize melatonin  in combination with zinc pyrithione and climbazole with a reasonable expectation of success.  One skilled in the art would have been motivated to utilize melatonin in combination with these other two anti-dandruff compounds as Neigut teaches melatonin is also an anti-dandruff compound.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang et al., Neigut, Abreo et al., EMA and De Rijk and utilize dimethylsulfoxide (DMSO) and hydroxypropyl-b-cyclodextrin in combination with zinc pyrithione, climbazole and melatonin.  One skilled in the art would have been motivated to utilize DMSO in order to enhance the dermal penetration of the active in the composition as taught by Abreo et al.  One skilled in the art would have been motivated to utilize hydroxypropyl-b-cyclodextrin in order to 
Improve the water solubility and bioavailability of drugs, reduce or eliminate unpleasant smells or tastes or replace surfactants as taught by EMA. Since it is a customary ingredient as taught by Abreo et al., there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang et al., Neigut, Abreo et al., EMA and De Rijk and utilize imidazolidinyl urea in the anti-dandruff composition.  One skilled in the art would have been motivated to add this compound in order to provide for a preservative effect as taught by De Rijk.  Since De Rijk teaches an anti-dandruff composition, there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang et al., Neigut, Abreo et al., EMA and De Rijk and utilize sodium bicarbonate in the anti-dandruff composition.  One skilled in the art would have been motivated to utilize sodium bicarbonate in order to coordinates metal ions to prevent the metal ion from interfering with the action of other ingredients of the composition as taught by De Rijk.  Since De Rijk teaches an anti-dandruff composition, there is a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kang et al., Neigut, Abreo et al., EMA and De Rijk and utilize sodium chloride, calcium chloride and potassium chloride in the ant-dandruff composition.  One skilled in the art would have been motivated to utilize these salts as De Rijk teaches the inclusion of sea salt, which would include these salts.  De Rijk also teaches the inclusion of two or more salts which would include these three salts. Since De Rijk teaches an anti-dandruff composition, there is a reasonable expectation of success.
Regarding the claimed concentration of zinc pyrithione and climbazole, Kang et al. teaches an overlapping range.  Regarding the claimed concentration of melatonin, Neigut teaches amounts falling within the claimed scope.  Regarding the claimed concentration of hydroxypropyl-b-cyclodextrin, EMA teaches an overlapping range.  Regarding the claimed amount of imidazolidinyl urea, De Rijk teaches an overlapping range. Regarding the claimed amounts of salts, De Rijk teaches an overlapping range. Regarding the claimed amount of water, De Rijk teaches the addition of water sufficient to provide the remaining weight of the composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  While the exact concentration of DMSO is not disclosed by Abreo et al., it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  One skilled in the art would have been motivated to manipulate the amount depending on the degree of penetration enhancement needed.  Thus, depending on the concentration of zinc pyrithione, one skilled in the art would manipulate the amount of dmso to ensure adequate penetration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Drewitt as applied to claims 1-2 above and in view of Kang et al. in view of Neigut, Abreo et al., EMA and De Rijk.
Applicant Claims
	The instant application claims concentrations of the specific components.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Drewitt are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Drewitt expressly teaches the claimed combination, Drewitt does not teach any concentration of the respective components.  However, these deficiencies are cured by Kang et al. in view of Neigut, Abreo et al., EMA and De Rijk.
The teachings of Kang et al., Neigut, Abreo et al., EMA and De Rijk are set forth above.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the claimed concentration of zinc pyrithione and climbazole, Kang et al. teaches an overlapping range.  Regarding the claimed concentration of melatonin, Neigut teaches amounts falling within the claimed scope.  Regarding the claimed concentration of hydroxypropyl-b-cyclodextrin, EMA teaches an overlapping range.  Regarding the claimed amount of imidazolidinyl urea, De Rijk teaches an overlapping range. Regarding the claimed amounts of salts, De Rijk teaches an overlapping range. Regarding the claimed amount of water, De Rijk teaches the addition of water sufficient to provide the remaining weight of the composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  While the exact concentration of DMSO is not disclosed by Abreo et al., it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  One skilled in the art would have been motivated to manipulate the amount depending on the degree of penetration enhancement needed.  Thus, depending on the concentration of zinc pyrithione, one skilled in the art would manipulate the amount of dmso to ensure adequate penetration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed November 10 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) Drewitt is not prior art.  It is argued that the reference consists of data that was not publicly accessible until at least May 17 2021.   It is argued that the reference (and information contained therein) was obtained directly from the inventors and then exempt from prior art under 35 USC 102(b)(1).  
Regarding Applicants first arguments, the reference lists the date of July 2019 (top right on page 24).  Applicants have not presented evidence it was not publicly available on this date.  The date of July 2019 was more than one year prior to Applicants earliest effective filing date which is May 17 2021.  Therefore, the exceptions under 102(b)(1)(A) or 102(b)(1)(B) do not apply.   Even if the reference were within the grace period, Applicants have not provided the appropriate declarations to invoke the exceptions.  See MPEP 2153.01, 2154.02(a), 2153.02 and 2154.02(b).  See MPEP 717.01(c) and/or 602 for a discussion for the necessary statements for declarations.  
Finally, the examiner notes an exception under 35 USC 102(b)(2)(C) is not appropriate as the prior art reference is not a US Patent or USPGPUB.  
	Applicants argue that (2) Kang only teaches two ingredients and is barely relevant to the present composition.  It is argued it requires five references combined to construct an argument alleging the presently claimed invention is obvious.  This suggest impermissible hindsight reconstruction.  It is argued that the reasoning supporting the 103 rejection has been sewn together like a patchwork quilt from five difference references, each one selected to supply a given element.  
Regarding Applicants’ second arguments, Kang et al. is directed to an anti-dandruff shampoo.  The instant claims are directed to a formulation for treating and preventing dandruff.  Therefore, Kang et al. is clearly relevant to the instantly claimed invention and within the same field of endeavor.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Kang et al. is directed to an anti-dandruff shampoo that contains the combination of climbazole and zinc pyrithione.  It is taught that this is an improved formulation.  The amounts of climbazole and zinc pyrithione taught by Kang et al. overlap with the instantly claimed amount.  Neigut teaches the use of melatonin which has antioxidant properties in treating dandruff.  Abreo et al. teaches that DMSO is a dermal penetrating enhancer and can be used with compounds that possess antidandruff activity.  Cyclodextrins are also known to help in the formulation of composition with antidandruff activity as taught by Abreo et al.  Hydroxypropyl-beta-cyclodextrin is advantageous in retaining active at the surface of the skin and in absorption promoting as taught by EMA.  De Rijk is also directed to treating skin disorders such as dandruff and includes antidandruff agents such as zinc pyrithione.  Imidazolidinyl urea is taught as a traditional preservative.  Sodium bicarbonate is taught as a builder which coordinates metal ions to prevent metal ions from interfering with the actions of other ingredients in the composition.  The level of ordinary skill will often predetermine whether an implicit suggestion exists. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine/modify reference(s) absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical practitioner with expertise in the treatment dandruff, then one can assume comfortably that such an artisan will draw ideas from medicine, physiology and pharmacy— without being told to do so. Accordingly, it would have been obvious to the ordinary artisan in this art to combine Kang et al., Neigut, Abreo et al., EMA and De Rijk and form the composition claimed.  The prior art suggests the use of the claimed components in composition useful in treating dandruff.  As established in the rejection, the prior art provides the motivation to utilize the claimed components in a formulation for the same purpose as instantly claimed.  The rejection sets forth the motivation one skilled in the art would have possessed before the effective filing date of the claimed invention to utilize the claimed ingredients.  Applicants have not established an unexpected or unobvious effect achieved with the claimed components.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616